Appeal Dismissed and Memorandum Opinion filed August 9, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00452-CV

                          KIMBERLY LEE, Appellant

                                         V.

                 CAPITAL ONE BANK (USA), N.A., Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1173169


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed May 5, 2022. Appellant did not file
a timely motion for new trial. The notice of appeal was due June 6, 2022. See Tex.
R. App. P. 4.1, 26.1. Appellant, however, filed her notice of appeal on June 14,
2022, a date within 15 days of the due date for the notice of appeal. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend
time to file the notice of appeal. On July 12, 2022, we ordered appellant to file a
proper motion to extend time to file the notice of appeal on or before July 22, 2022
and warned her that the appeal is subject to dismissal without further notice for want
of jurisdiction if she did not do so. See Tex. R. App. P. 26.3; 10.5(b). Appellant did
not file a motion. We, therefore, dismiss the appeal. See Tex. R. App. P. 42.3.



                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2